Citation Nr: 1644683	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  05-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for the residuals of a head injury, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected disabilities of the right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula.

4.  Entitlement to an initial disability rating in excess of 20 percent for a right knee disability. 

5.  Entitlement to initial disability ratings in excess of 20 percent prior to December 24, 2014, and in excess of 60 percent from that date, for peripheral vascular disease (PVD) of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for an impairment of the right peroneal sensory nerve.

8.  Entitlement to an effective date prior to February 13, 2006, for the grant of service connection for a right knee disability.

9.  Entitlement to additional dependency benefits for [redacted], [redacted], and [redacted].


REPRESENTATION

Veteran represented by: Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982 and from March 1983 to March 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in October 2004, January 2011, January 2012, May 2012, and July 2013, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri. 

In pertinent part, the October 2004 rating decision denied an increased rating for the residuals of a fracture of the right tibia and fibula (a January 2011 rating decision subsequently awarded the current 20 percent evaluation); the January 2011 rating decision granted service connection for a right knee disability and assigned an initial 20 percent rating; the January 2012 rating decision granted initial ratings of 20 percent for PVD of the right lower extremity, 10 percent for a right hip disability, and 10 percent for an impairment of the right peroneal sensory nerve; the May 2012 rating decision denied a claim to reopen service connection for the residuals of a head injury (adjudicated as an initial service connection claim); and the July 2013 rating decision denied service connection for a right ankle disability and for additional dependency benefits. 

In November 2007, the Board denied service connection for a disability manifested by memory loss, and remanded the increased rating claim regarding the residuals of the tibia and fibula fracture for development.  Upon completion of this development and the return of the case to the Board in August 2009, the Board determined that further development with regard to the increased rating claim was required, and again remanded the claim.

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

With regard to the claim to reopen service connection for the residuals of a head injury, the Board denied service connection for a disability manifested by memory loss in November 2007, and the Veteran's current claim for the residuals of a head injury is merely a rephrasing of his earlier claim.  Accordingly, the Board has rephrased the current claim as a claim to reopen.

In pertinent part, the Board in April 2014 remanded the claim to reopen service connection for the residuals of a head injury; the initial service connection claim for a right ankle disability; the increased rating claims for the residuals of a fracture of the right tibia and fibula, a right knee disability, a right hip disability, impairment of the right peroneal sensory nerve, and PVD of the right lower extremity; and the claim seeking an earlier effective date for the grant of service connection for a right knee disability.

The Veteran subsequently perfected the appeals regarding the earlier effective date for a right knee disability and the claim for additional dependency benefits.

The issues of entitlement to a rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula; an initial disability rating in excess of 20 percent for a right knee disability; an initial disability rating in excess of 10 percent for a right hip disability; and entitlement to additional dependency benefits for [redacted], [redacted], and [redacted] are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 Board decision denied the Veteran's claim of service connection for memory loss.

2.  Evidence received since the November 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of head injury, and it raises a reasonable possibility of substantiating the underlying claim.

3.  Residuals of traumatic brain injury were incurred in service.

4.  Right calcaneal spur, right ankle strain, and right ankle degenerative joint disease were incurred in service.

5.  Prior to December 24, 2014, the Veteran's peripheral vascular disease manifested with claudication on walking more than 100 yards, but without trophic changes or an ABI of 0.7 or less.   

6.  From December 24, 2014, the Veteran's peripheral vascular disease manifested with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; persistent coldness of the extremity; diminished peripheral pulses; trophic changes; and one or more deep ischemic ulcers.  There was no showing of ischemic limb pain at rest or ABI of 0.4 or less.  

7.  The Veteran's peroneal nerve impairment of the right lower extremity has been manifested throughout the appeals period by moderate incomplete paralysis of the nerve; it is not shown to have been productive of severe incomplete paralysis, neuritis, or neuralgia, of the nerve.

8.  Construed liberally, on January 23, 2004, VA received an informal claim for service connection for right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for memory loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for right calcaneal spur, right ankle strain, and right ankle degenerative joint disease have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a disability rating in excess of 20 percent prior to December 24, 2014 and in excess of 60 percent thereafter for peripheral vascular disease of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2015).

5.  The criteria for an initial rating of 20 percent, and no higher for peroneal nerve impairment of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8721 (2015).

6.  The criteria for an effective date of January 23, 2004, but no earlier, for the award of service connection for a right knee disability, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).

Standard letters sent to the Veteran in February 2004, August 2009, August 2011, and December 2011 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Social Security Administration records have been obtained.

The Veteran was provided VA medical examinations in December 2009, November 2010, November 2011, July 2012, and December 2014.  The examinations, taken together, are sufficient evidence for deciding the claims.  The medical evidence as a whole contains sufficient consideration of the Veteran's prior medical history, describes the claimed symptomatologies in sufficient detail so that the Board's evaluations are fully informed, and contains reasoned explanations.  Thus, VA's duty to assist has been met with respect to the issues decided herein.

II.  Claim to Reopen

The Board denied the Veteran's service connection claim for memory loss in a decision issued in November 2007.  The Board's decision is final.  38 U.S.C.A. § 7104 (b) (West 2014).

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

As reflected in the November 2007 Board decision, the Board denied the Veteran's service connection claim for memory loss after determining that there was no medical evidence that establishes a diagnosis of memory impairment or relates such a disability to service.

Newly submitted evidence of record includes a private medical opinion dated in September 2013.  That physician noted that the Veteran suffered a significant head injury during service and currently has objective evidence of impairment of memory.

The medical opinion is credible for the purpose of reopening the Veteran's claim.  Thus, the medical opinion is both new and material, as it was not of record when the Veteran's service connection claim was initially denied, and as it relates to the reason his claim was initially denied, i.e., it states that the Veteran currently has evidence of memory impairment related to a head injury in service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality). 

Given the submission of new and material evidence, reopening of the claim is warranted.  The Board will next consider the merits of the claim for service connection.

III.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Head Injury

The Veteran contends that when a wooden beam was propelled into his right leg in service in August 1980 from jet blast from an aircraft, the blast slammed him down, shattering his helmet.  He asserts that this incident resulted in permanent memory loss.  

The Veteran's service treatment records do not refer to a head injury or memory loss in service.  However, service connection is already in effect for numerous disabilities associated with the incident in service in August 1980, including fracture of the right tibia and fibula, lumbar spine degenerative joint disease, right knee strain, vascular necrosis of the left hip, right hip arthritis, right peroneal nerve injury, and peripheral vascular disease of the right lower extremity.

In a statement dated in June 1986, the Veteran's aunt noted that the Veteran "has been living with me for the past three months.  During the time he has been with me, he has had severe headaches at least once and sometimes twice a month.  These headaches are so severe that he is unable to work....  He also failed a United States Post Office test that had something to do with zip codes.  The fast movement of these zip codes across a screen bothered his eyes.  He also sleeps a lot and complains of being tired most of the time."

VA outpatient records in 2003 record a history of head trauma.  A September 2003 record noted that the onset of the veteran's head trauma was in 1981, with residual retrograde amnesia beginning in 1985.

In a statement dated in May 2004, the Veteran's spouse attested to his having memory loss ever since she met him in 1995.

On a private functional capacity evaluation dated in February 2007, the Veteran reported that the accident in service "shattered the helmet he was wearing.  He states he has lost '7 years of memory.'  He states he has lost recognition of who some people were from his past.  He is concerned of the long term problems."

On a private independent medical examination conducted in September 2013, a physician noted that the Veteran reported by history that:  "In 1980, he was on the flight deck of the John F. Kennedy aircraft carrier.  An 8" x 8" x 9' long wooden block that is normally used to hold up the jet blast deflector was between two jet blast deflectors allowing the blast of the jet to move the large beam.  It hit him in his right lower back, iliolumbar area, right hip and then his right lower leg.  It hit his head and shattered his helmet.  The last thing he remembers before he passed out was seeing his toe touch his kneecap area.  The next thing he remembers is one of his fellow crewman standing over him telling him not to look at his leg.  He was dazed.  He remained dazed for several days.  Since the injury, he has continued to have difficulty with short term memory, irritability and a change in his mentation."  The physician further noted that:  "When neighbors and people he grew up with all of his life come over, he cannot remember their names.  He forgets things.  His wife has to repeat them.  He loses details.  He has found himself irritable at small things that did not used to bother him.  His sense of direction and math have not changed.  I have had his wife of seventeen years present in the exam room.  She has noticed a change with difficulty with memory and concentration and attention to detail."

The physician noted that the Veteran had residuals of traumatic brain injury.  He noted objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, as well as mildly impaired judgment.  "His biggest problems are short term memory impairment, mild impairment with judgment, and irritability.  He has had a significant change in his mentation since the head injury that fractured his helmet."  Further, the physician noted:  "He was concussed.  He had a significant head injury with continued consequential impairments."  The physician stated that "it is my medical opinion that the injuries, impairments and disabilities set forth in my diagnosis and computation of service connected disability were, as likely as not, due to and a consequence of the Veteran's military service."

While the service treatment records do not specifically note a head injury at the time of the August 1980 incident, it is clear that the Veteran sustained severe injuries in that incident, and his having hit his head during the incident would not be inconsistent with the violence of the incident.  The Veteran has competently and credibly described the in-service head injury, and the onset of subsequent memory problems.  This competent and credible lay evidence is evidence in favor of the claim.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.303.  Further, the evidence shows that he reported headaches and problems with concentration as early as 1986 as demonstrated by his aunt's statement.  

The September 2013 private physician's report contains a diagnosis of traumatic brain injury, with objective findings supporting such diagnosis.  This physician has attributed this disability to the Veteran's credible report of inservice head injury.  The physician's opinion is uncontradicted in the record.

In short, there is competent medical evidence, which is uncontroverted by any other competent and probative medical evidence of record, that indicates that the Veteran has residuals of traumatic brain injury with onset during his period of active duty service. 

Service connection for traumatic brain injury is warranted.  38 C.F.R. § 3.303.




Right Ankle Disability

The Veteran contends that he has a separate ankle disability, apart from his service connected residuals of right tibia and fibula fracture.  

In September 2005, the Veteran was seen with complaints of chronic pain from his right knee to his ankle and heel.  In March 2006, the Veteran was noted to have "an old tibiofibular fracture on the right and has had significant pain in the heel, ankle and right knee since that period of time."  X-rays in March 2006 showed stable lucen defect identified within the calcaneus which most likely represented residual from previous surgery/hardware placement.  There was a focal area of degenerative change involving the posterior aspect of the calcaneus in addition to a small spur.  There were degenerative changes related to the talus calcaneal joint.

A VA examination in November 2010 included a diagnosis of right ankle strain.  (There was also a diagnosis of calcaneal spur, however review of the examination report indicates that this pertained to X-ray findings of the left heel, while the right heel X-ray did not show any calcaneal spur.)  The examiner stated that the current right ankle strain was at least as likely as not caused by or a result of the service connected disability as his ankle "continues to be problematic due to previous injury."

On VA examination in November 2011, the Veteran reported right ankle pain.  X-ray of the ankle showed mild bimalleolar soft tissue swelling, no acute bony abnormalities or malalignment.  The examiner stated that the "right ankle arthralgia condition is most likely caused by or a result of the nearby open tibia and fibula fracture, which was service connected.  Due to the open injury in this area, it can result in stiffness of the nearby joint, which would be the right ankle."  The examiner noted that the Veteran also reported intermittent right heel pain.  "X-ray of the calcaneus in the heel area shows a remnant of a possible ORIF [open reduction internal fixation] within the calcaneus.  No recent fractures are noted.  There is a possible focal area of degenerative change at the Achilles tendon insertion site.  The right heel condition is most likely caused by or as a result of the service-connected condition."  

On VA examination in July 2012, the examiner diagnosed right ankle strain and calcaneal spur.

On VA examination in December 2014, the examiner diagnosed osteoarthritis of the right ankle.  He stated that this was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  "The tib-fib fracture would naturally affect the joints at either end of those bones (knee and ankle), usually by damaging the joint line cartilage.  He also had a calcaneal fracture implying, in combination with the tib-fib fracture, a severe degree of trauma to the ankle.  Although radiographs normally do not adequately demonstrate the intra-articular damage, his limitation of motion does describe the picture of such damage, which would be expected after such an injury."

The medical evidence of record supports a finding that the Veteran currently has right ankle disabilities, diagnosed as right ankle strain, right ankle osteoarthritis, and right calcaneal spur, that have been medically associated with the inservice injury.  As such, service connection is warranted for those disabilities.  38 C.F.R. § 3.303.

IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions are not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Peripheral Vascular Disease

Service connection for peripheral vascular disease of the right lower extremity was granted in the January 2012 rating decision on appeal.  An initial 20 percent rating was assigned from July 2009.  The Veteran disagreed with the initial rating.  A May 2015 rating decision increased the rating to 60 percent from December 2014.

The Veteran's peripheral vascular disability is rated under Diagnostic Code 7114, arteriosclerosis obliterans.  

Arteriosclerosis obliterans that manifest as claudication on walking more than 100 yards, and diminished peripheral pulses or an ABI of 0.9 or less, warrant a 20 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour (mph), and trophic changes (thin skin, absence of hair, dystrophic nails) or an ABI of 0.7 or less, warrant a 40 percent rating.  Arteriosclerosis obliterans that manifest as claudication on walking less than 25 yards on a level grade at 2 mph, and either persistent coldness of the extremity or an ABI of 0.5 or less warrant a 60 percent rating.  A 100 percent rating is warranted where such manifests as ischemic limb pain at rest, and either deep ischemic ulcers or an ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.

The notes associated with this Diagnostic Code are set out as follows: Note (1): The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (2): Evaluate residuals of aortic and large arterial bypass surgery or arterial graft as arteriosclerosis obliterans.  Note (3): These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25) using the bilateral factor (38 C.F.R. § 4.26) if applicable.  Id.

As the RO has already assigned staged ratings for the Veteran's disabilities, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.

The Veteran underwent balloon angioplasty of the bilateral iliac arteries with placement of right iliac stent in July 2009.  

In October 2009 the Veteran was noted to be doing well subsequent to surgery in July 2009.  His walking was much improved and if he walked at a slow steady pace, he could walk as far as he wanted to.  ABIs of the right lower extremity were 1.17 in October, 2009 and 1.03 in November 2010.  

On VA examination conducted in October 2011, the Veteran reported aching and fatigue in the right leg after prolonged standing or walking.  Symptoms were relieved by elevation of the extremity.  The examiner noted claudication on walking more than 100 yards.  There were no digital ulcers or amputation of the toes due to vascular compromise.  There was good hair over the lower legs and no discolorations.  The toes were warm.  There was no edema, traumatic AV fistula, or erythromelalgia.  Right ankle/brachial index (ABI) was 1.39.  

On VA examination conducted December 24, 2014, the examiner noted claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; persistent coldness of the extremity; diminished peripheral pulses; trophic changes (thin skin, absence of hair, dystrophic nails); and one or more deep ischemic ulcers.  Right ankle/brachial index (ABI) was 1.01.  

Prior to December 24, 2014, the evidence did not show that an evaluation higher than the assigned 20 percent, which contemplated claudication on walking more than 100 yards, was warranted:  there was no showing of claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  

The RO assigned a 60 percent rating from December 24, 2014 based on the examination results from that date that showed persistent coldness of the extremity and one or more deep ischemic ulcers.  

The criteria for a 100 percent rating were not shown as the evidence does not show ischemic limb pain at rest or ABI of 0.4 or less.  In fact, the Veteran's ABI has been consistently above 1.0 throughout the appeals period.  

Entitlement to a disability rating in excess of 20 percent prior to December 24, 2014 and in excess of 60 percent thereafter for peripheral vascular disease of the right lower extremity is not warranted and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).

Peroneal Sensory Nerve Impairment

Service connection for right superficial peroneal sensory nerve injury was granted in the January 2012 rating decision on appeal.  An initial 10 percent rating was assigned from June 2009.  The Veteran disagreed with the initial rating.  

The Veteran's peroneal nerve impairment of the right lower extremity is rated under Diagnostic Code 8721.  38 C.F.R. § 4.124a.  This diagnostic codes addresses neuralgia of the external popliteal nerve.  Under DC 8721, mild incomplete neuralgia of the external popliteal nerve warrants the current 10 percent rating.  38 C.F.R. § 4.124a.  Moderate incomplete neuralgia of the external popliteal nerve warrants a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8721.  Severe incomplete neuralgia of the external popliteal nerve warrants a 30 percent rating.  Id.  Complete paralysis of the external popliteal nerve with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of the toes; lost abduction of the foot; weakened adduction; and anesthesias covering the entire dorsum of the foot and toes warrants a 40 percent disability rating.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

On VA examination in October 2011, the Veteran reported numbness in the right leg (involving the entire leg (thigh, leg and foot)).  This occurred mostly with prolonged walking, sitting or standing.  The examiner noted that examination was normal save for nondermatomal numbness of the right leg, with normal strength, deep tendon reflexes and straight leg raise.  EMG studies showed no evidence of injury to spinal nerve roots, therefore there was no evidence of any right sciatic nerve condition, or radiculopathy in the right leg or low back.  There was evidence of injury to the right superficial peroneal sensory potential, with prolongation of the right peroneal F-wave; this was consistent with injury to the right peroneal nerve.

On VA examination in December 2014, the examiner referred to the Veteran's history of "loss of feeling in the right leg that was at the anterolateral aspect of the right calf to the lateral ankle and the top of the foot.  He apparently had a NCS (cannot find) that demonstrated superficial peroneal nerve involvement.  He continues to have decreased sensation in the anterolateral aspect of the left calf and foot, with dorsiflexion weakness."  Thus, the examiner described a right peroneal nerve injury while then referring to "left" leg symptoms.  Further, his examination findings at times referred to left lower extremity symptoms, while noting normal right lower extremity findings.  The Board is of the opinion that the report is incorrect in this aspect and that the "left" sided findings actually apply to the service connected right peroneal nerve.  Specifically, the examiner noted the Veteran reported decreased sensation in the anterolateral aspect of the "left" calf and foot, with dorsiflexion weakness.  The examiner noted moderate "left" lower extremity numbness.  "Left" ankle dorsiflexion strength was noted as 4/5.  Deep tendon reflexes were 2+ in the knees and ankles.  The examiner also noted that the Veteran has decreased sensory perception in the distribution of the right superficial fibular nerve.  The examiner noted moderate incomplete paralysis of the "left" superficial peroneal nerve.  

The Board finds that the evidence of record supports a rating of 20 percent for the service connected right peroneal nerve impairment.  The December 2014 examiner's findings, assumed as noted above to refer to the right lower extremity, demonstrate moderate incomplete paralysis of the external popliteal nerve contemplated by a 20 percent rating under Diagnostic Code 8721.  In this regard, the examiner noted moderate "left" lower extremity numbness; "left" ankle dorsiflexion strength was noted as 4/5; there was decreased sensory perception in the distribution of the right superficial fibular nerve; and moderate incomplete paralysis of the "left" superficial peroneal nerve was noted.  Based on the EMG findings noted on the October 2011 examination, and the Veteran's report of symptoms at that time, the Board concludes that the 20 percent rating is warranted for the entire appeals period.  There is no showing at any time of severe incomplete paralysis of the nerve to warrant a 30 percent rating.  


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38   C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's right peroneal nerve impairment manifested with numbness and weakness.  The Veteran's right peripheral vascular disease manifested with claudication and a decreased ABI.  These manifestations are contemplated in the applicable rating criteria, as is functional impairment including impaired walking and movement.  See 38 C.F.R. §§ 4.104, 4.124a.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of neurological and vascular symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   



V.  Effective Date of Award of Service Connection for Right Knee

The Veteran asserted that his grant of service connection for right knee strain with degenerative changes should go back to January 2004, when he filed a claim for increased rating for his service connected right tibia/fibula fracture residuals.  

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

If a claim is received within one year of the Veteran's date of discharge or release, the effective date of an award of disability compensation shall be the day following the date of the veteran's discharge or release.  38 U.S.C.A. § 5110 (b)(1).

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Here, the Veteran filed his claim well before March 24, 2015 so the Board has included analysis as to informal claims.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013). 

VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

The Veteran separated from service in March 1985.  He did not file a claim of service connection for a right knee disability within one year of his separation.  The Veteran has not argued to the contrary.  Thus, as indicated, the regulation provides that the date of award of service connection will be no earlier than the date of receipt of the Veteran's claim.

As this is an original claim of service connection, the effective date assigned should be the later of the date the claim was received or the date entitlement arose.  

The question then becomes whether the record contains any informal claim earlier than February 13, 2006, the date of a written statement from the Veteran in which he noted "I can attribute the weakness in my right knee partially to where it was cut open to insert the tibia nail in my right leg and then cut back open to remove it 18 months later, I figure the muscle damage and scarring there would be normal for that situation."  

A September 2003 VA treatment record notes the Veteran was seen with chronic knee pain.  "Patient was knocked down on the flight deck while in the Navy, sustaining a compound tib/fib fracture of the right lower extremity and closed head trauma.  He underwent ORIF of the fracture, and the rod migrated, resulting in some trauma to the patella."

A statement dated January 23, 2004 (received by VA February 3, 2004) states:  

I wish to file for an increase rating on my service connected right leg condition and file a new claim for service connected lower back condition secondary condition of my right leg condition.  I was rated in 1984 for my condition.  The leg has gotten worse over the last 20 years.  The leg has arthritis in the joints, I have to medication to ease the pain.  My range of motion is limited due to the pain level.  My lower back is a result of the way that I now walk because of my right leg.  The condition is so intense that I will have to stay in bed or have to just stay in a chair for long periods of time.  I take medication for the pain.  Please obtain my medical records...

A May 19, 2004 VA compensation and pension exam inquiry of record contains this note:  "Is there any joint involvement due to this injury?  According to record at your facility, he had R knee surgery in 1991.  Is this due to the residuals of a fx?"

On a notice of disagreement dated November 1, 2004 (received by VA November 5, 2004), the Veteran stated, in pertinent part:

My lower leg condition warrants a higher evaluation.  The rating decision states that the healed fracture shows the alignment is not straight.  I was scheduled for additional surgery to stretch the tendons in my ankle up to the knee in 1984 while I was on active duty.  A tibia nail was implanted in my knee joint and was left protruding about 1/4 inch high.  When I had the surgery to remove the nail, due to the improper placement they had to chisel the nail from the bone.  There was nothing done about the chiseled area of bone.  This is the area where the arthritis has set in.

In September 2005, the Veteran submitted, along with his substantive appeal on another claim, an August 2005 statement from a private physician that noted, in part, that the Veteran had traumatic osteoarthritis of the right knee secondary to a compound fracture of the proximal tibia and fibula.

In this case, the Board finds that a sympathetic reading of the statement received by VA on January 23, 2004, is an informal claim for service connection for a right knee disability.  Thus, the Veteran's informal claim remained pending until it was adjudicated by the RO in the January 2011 rating decision, wherein service connection was granted and an effective date of February 13, 2006 was assigned to the award of service connection for right knee disability.   

As the Board determined that the Veteran's claim for service connection for a right knee disability was received on January 23, 2004, the matter turns to the assignment of the proper effective date, i.e., the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

According to VA regulation, the "date entitlement arose" is the date when the claimant met the requirements for the benefits sought, on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that VA receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

As noted above, the September 2003 VA treatment record noted right knee disability associated with the inservice right lower leg injury.  

In light of the above, the Board finds that the Veteran's informal claim for service connection for right knee disability was received on January 23, 2004 and the date of claim is the earliest date that can be assigned for the award of entitlement to service connection for right knee disability in this case.  38 C.F.R. § 3.400.  


ORDER

The claim for service connection for residuals of head injury is reopened. 

Service connection for traumatic brain injury is granted.

Service connection for right calcaneal spur, right ankle strain, and right ankle degenerative joint disease is granted.

Entitlement to initial disability ratings in excess of 20 percent prior to December 24, 2014, and in excess of 60 percent from that date, for peripheral vascular disease of the right lower extremity is denied.

Entitlement to an initial disability rating of 20 percent, and not in excess thereof, for impairment of the right peroneal sensory nerve is granted.

An effective date of January 23, 2004, for the grant of service connection for a right knee disability, is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claims for his residuals of fracture of the right tibia and fibula, right knee disability, and right hip disability.

Subsequent to the last VA examination of these disabilities in December 2014, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  At present, none of the medical evidence of record with respect to these issues on appeal fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA examination is necessary.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both legs, knees and hips with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
In light of the above grants of additional benefits, consideration of the issue of entitlement to additional dependency benefits for [redacted], [redacted], and [redacted] must be deferred as the effective dates and ratings assigned in implementing the benefits granted potentially would affect entitlement to additional dependency benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

With respect to the claim for additional dependency benefits, the Board notes that the record is unclear as to exactly what benefits have been granted to the three claimed dependents.  Further, the record indicates that Chapter 35 benefits have been awarded to [redacted] and [redacted] (and possibly to [redacted], as she applied for this benefit in April 2015).  

In this regard, as potentially relevant to this appeal, dependency compensation may be paid to a Veteran on behalf of a dependent child from that child's 18th birthday based upon school attendance if certain criteria are satisfied.  See 38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.667.  A child of a Veteran may also be eligible for dependents' educational assistance (DEA) benefits under Chapter 35 if certain criteria are satisfied.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807 (a), 21.3021, 21.3030, 21.3040, 21.3041 (2015).  However, the payment of both dependency compensation based on educational assistance under § 3.667, and educational assistance under Chapter 35 for the same child, constitutes a duplication of benefits that is strictly prohibited.  38 U.S.C.A. § 3562 (providing that the commencement of a program of education benefits under Chapter 35 shall be a bar to additional amounts of compensation because of such a person); 38 C.F.R. §§ 3.667 (f) (providing that compensation may not be authorized after a child has elected to receive educational assistance under Chapter 35); 21.3023 (2015) (providing that a child's election of educational assistance benefits under Chapter 35 is a bar to additional compensation on account of the child based on school attendance after age 18); 3.707 (cross-referencing § 21.3023).

On remand, the RO should issue a supplemental statement of the case setting forth the specific periods of dependency benefits paid to [redacted], [redacted], and [redacted], as well as any Chapter 35 benefits to which [redacted], [redacted], and [redacted] have been determined to be entitled.  The SSOC must include consideration of the additional benefits awarded the Veteran in this decision of the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected disabilities of the right knee, right hip, and residuals of fracture of right tibia and fibula.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those service-connected disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a)  Pursuant to Correia, supra, and 38 C.F.R. § 4.59, the examination should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the bilateral knees, bilateral hips, and bilateral legs/ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b)  In recording the ranges of motion for the relevant joints, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected disabilities.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  The examiner must provide a complete rationale for any opinion expressed.

2.  Issue a supplemental statement of the case that includes an audit setting forth the specific periods of dependency benefits paid to [redacted], [redacted], and [redacted], as well as any Chapter 35 benefits to which [redacted], [redacted], and [redacted] have been determined to be entitled.  The SSOC must include consideration of the impact of the additional benefits awarded the Veteran in this decision of the Board as such may be relevant to the dependency benefits issue.

3.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


